       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 1 of 54




                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTTS

 BARBARA SWENSON; GERALD
 SHEARON                                   Civil Action No. 3:19-cv-30168

        Plaintiff,

               vs.
                                           FIRST AMENDED CLASS ACTION
 MOBILITYLESS, LLC; GABOR                  COMPLAINT AND JURY DEMAND
 SMATKO; MONICA SMATKO
 JOHN DOES I-X,

        Defendants.




      Barbara Swenson and Gerald Shearon of full age, bring this lawsuit by and

through the undersigned attorneys against Mobilityless, LLC, Gabor Smatko and

Monica Smatko. The claims against the aforementioned defendants are brought

individually and on behalf of a class of all others similarly situated, pursuant to Rule

23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiffs, which

are based upon Plaintiffs’ personal knowledge.

                          JURISDICTION AND VENUE

1.    This Court has subject matter jurisdiction over this action pursuant to 18

U.S.C. §1964 of the Racketeer Influenced and Corrupt Organizations Act.

Alternatively, Jurisdiction is appropriately laid in the United States District Court,
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 2 of 54




District of Massachusetts under 28 U.S.C. §1332 as the parties are diverse and the

relief sought exceeds $75,000.

2.    Venue is appropriately laid in the District Court of Massachusetts under 28

U.S.C. §1391 and 18 U.S.C. §1965 because the events causing the claim occurred

substantially within the State of Massachusetts and Defendants have maintained

sufficient minimum contacts with the Commonwealth of Massachusetts.

                                    PARTIES

3.    Plaintiff Barbara Swenson resides in Salt Lake City, Utah.

4.    Plaintiff Shearon resides in Tallahassee, Florida.

5.    Defendant Gabor Smatko is a resident of Fountain Hills, Arizona and

previously resided in Wallingford, Connecticut. Mr. Smatko is the owner and sole

member of Mobilityless, LLC, a corporation registered in the Commonwealth of

Massachusetts. Mr. Smatko regularly conducted business on behalf of Mobilityless,

LLC across state lines

6.    Defendant Mobilityless, LLC is Massachusetts corporation with identification

number 001344663. The company maintains a principal office at 87 Mill St,

Springfield, Massachusetts.

7.    Defendant Monica Smatko is a resident of Fountain Hills, Arizona and

previously resided in Wallingford, Connecticut. Monica Smatko is married to Gabor

Smatko, and assists him in running the Massachusetts business Mobilityless, LLC
        Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 3 of 54




across state lines.

                                NON-PARTIES

8.     Fountainmoons, LLC is business formed in January 2020 and owned by

Monica Smatko in Arizona.        On information and belief, the only asset of

Fountainmoons, LLC is the primary residence home of Monica Smatko and Gabor

Smatko.

9.     Kevin Smatko is the son of Gabor Smatko and Monica Smatko.              On

information and belief, Kevin Smatko resides in the former home of his parents at 6

Whiffle Tree Road, Wallingford, Connecticut.

10.    Tree Union, LLC is a Connecticut business formed by Kevin Smatko in 2020.

Kevin Smatko owns Tree Union, LLC. On information and belief, the only asset of

Tree Union, LLC is the home located at 6 Whiffle Tree Road, Wallingford

Connecticut.

11.    Chris Sullivan is the registered agent for two businesses owned by Gabor

Smatko. Corporate filings by Mobilityless, LLC and Epizontech, LLC identify Mr.

Sullivan as residing at 25 George Street Springfield, Massachusetts. Mr. Sullivan

does not reside at the George Street address and his whereabouts are unknown to

Plaintiffs.

12.    Epizontech, LLC is a Massachusetts corporation owned by Gabor Smatko

engaging in substantially the same business operations as Mobilityless, LLC.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 4 of 54




                          FACTUAL ALLEGATIONS

                                BACKGROUND

13.   In 1999 Gabor Smatko registered a business Monica, LLC in Connecticut.

14.   Gabor Smatko was the sole member of Monica, LLC and the business

operated a website “omegastores.com”

15.   Through the website, Gabor Smatko and Monica LLC began selling mobility

scooters, electric scooters, and gas-powered scooters primarily to the elderly and

disabled, as well as some other products.

16.   In early 2006 the State of Connecticut filed a lawsuit against Monica LLC

d/b/a Omegastores.com and Gabor Smatko.         The lawsuit, prosecuted by the

Connecticut Attorney General’s office, was docketed in the Hartford Judicial

District under case number HHD-CV06-4021481-S.

17.   According to the First Amended Complaint filed by the State of Connecticut,

Mr. Smatko and Monica LLC engaged in wrongful conduct violating the

Connecticut Unfair Trade Practices Act including the following conduct:
Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 5 of 54
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 6 of 54




16. On November 10, 2010 by stipulated judgment with the State of Connecticut,

Mr. Smatko and Monica, LLC agreed to injunctions including the following:
Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 7 of 54
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 8 of 54




18.   Gabor Smatko and Monica, LLC further agreed to pay restitution for

consumers whose complaints were on file with the Office of the Attorney General

of Connecticut as of the consent judgment date.

19.   In early 2014, the State of Connecticut filed a Motion for Contempt after

finding that Gabor Smatko and Monica, LLC violated the 2010 Consent Order.

20.   On or about February 23, 2015 Gabor Smatko and Monica, LLC entered a

Stipulated Post-Judgment Order resolving the 2014 contempt motion.

21.   The Stipulated Post-Judgment Order bound Gabor Smatko and Monica, LLC

to injunctions including the following:
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 9 of 54




22.   The stipulated Post-Judgment Order required Mr. Smatko and Monica, LLC

to make additional restitution payments.

23.   On information and belief, Gabor Smatko and Monica, LLC obtained a

favorable outcome in the settlements with the Attorney General of Connecticut by

claiming to have insufficient funds to provide restitution without an extended

payment plan.

24.   On information and belief, Gabor Smatko and Monica, LLC were

intentionally dishonest about their financial status with the Attorney General of

Connecticut.
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 10 of 54




      GABOR SMATKO OPENS A BUSINESS IN MASSACHUSETTS
         TO EVADE THE JURISDICTIONAL REACH OF THE
              CONNECTICUT ATTORNEY GENERAL

25.   Subsequent to the Connecticut litigation, Gabor Smatko opened two

businesses operated from 87 Mill St Springfield, Massachusetts.

          a. On December 30, 2014 Gabor Smatko registered Epizontech, LLC.

          b. On September 6, 2018 Gabor Smatko registered Mobiiltyless, LLC.

26.   Through     Mobilityless,    LLC     Mr.    Smatko     operates   the    website

“Mobility4Less.com” which advertises the sale of Electric Scooters, Electric

Tricycles, Electric Bicycles, Electric Wheelchairs, Low-Temp Freezers, and

Wavetrader WT-125 Motorized Surfboards. The website also references Epizontech

and the companies are related.

27.   The goods sold by Mobilityless, LLC are shipped across state lines to the

purchasers by private and/or common carrier.

28.   On information and belief, Gabor Smatko opened Epizontech, LLC and

Mobilityless, LLC in an attempt to continue the business operations of Monica, LLC

outside the jurisdictional reach of the Office of the Attorney General for the state of

Connecticut.

29.   Epizontech, LLC and Mobilityless, LLC specialize in substantially the same

merchandize sold by Monica, LLC.
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 11 of 54




30.   Customer complaints against Gabor Smatko’s Massachusetts corporations on

file with the Better Business Bureau are voluminous.

31.   Between August 2016 and December 2019 there are more than two dozen

consumer complaints on file with the Massachusetts Consumer Advocacy and

Response Division, illustrating that Gabor Smatko has continued to engage in the

wrongful conduct of Monica, LLC through new Massachusetts corporations.

32.   A significant percentage of Monica, LLC’s sales are to individuals who are

elderly and/or disabled.

 DEFENDANTS ENGAGE IN UNLAWFUL CONDUCT AND KNOWING
    MISREPRESENTATIONS TO ALL ITS CUSTOMER VICTIMS


33.   The following is a non-exhaustive list of objectionable information published

by Gabor Smatko and Mobilityless, LLC on the website mobility4less.com.

34.   Mobility4less.com has one office in Springfield Massachusetts and falsely

claims on the website to have locations in Miami Florida, Los Angeles California,

Phoenix Arizona, Houston Texas, Chicago Illinois, and New York, New York.

Visitors to the website see the following information on the main page.
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 12 of 54




35.   By claiming to have locations in major metropolitan areas, Mobility4Less

misleads its customers into believing the company is reliable, large, well established,

and reputable.

36.   Mobility4less.com designed its return and warranty policy to be non-effective

and unconscionable.

37.   The return and refund policy published at mobility4less.com/policy states:
         Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 13 of 54




38.   Mobility4less.com advertises free shipping but if it accepts a return and issues

a refund, it subtracts shipping expenses. The claim of free shipping is false.

39.   Mobility4less.com policy of charging customers a 25% fee for returning

defective parts is unconscionable and enables Mobility4less.com to generate revenue

by sending defective goods to customers and then charging them a fee to return the

goods.

40.   Customers of Mobility4less.com report that goods have been delivered in used

and/or damaged condition. The return policy maintained by Mobility4less.com is

unconscionable in that the company refuses to accept returns of goods returned in

the condition it delivered them in.

41.   The warranty policy published on mobility4less.com is unconscionable. The
          Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 14 of 54




policy states in part:




42.       Customers of Mobility4less.com report that goods were delivered in damaged

condition with inadequate packaging materials. Mobilityless, LLC wrongfully

attempted to disclaim responsibility for damage to goods that it could and should

have prevented.

43.       The damage policy is unconscionable in that it requires the customer to note

all damage upon delivery, while the return policy states that returns will not be

accepted unless the product is in “unopened condition.” The policies conflict and

are designed to permit mobility4less.com to take advantage of consumers and reject

all returns.

44.       Although mobility4less.com claims to offer a seven-day return policy, the

same webpage explains that returns can only be completed within three days and

require prior authorization from mobility4less.com. The unconscionable policy

states:
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 15 of 54




45.    Mobility4less.com implements an unconscionable policy of charging a fee

ranging from 6-15% for order cancellations received prior to the shipment of an

order. The policy states:




46.    As a policy, mobility4less.com states the “company reserves the right to

modify products without prior notification to purchaser”.               This policy is an

unconscionable attempt to justify bait and switch sales of goods.

47.    Mobility4less.com actively threatens to sue customers that complain about the

quality of services and goods provided by the business.               Maintaining a page

dedicated to this policy1, the website states in part:




1
 As of December 11, 2019, Mobility4less.com/privacy contains content identical to
epizontech.com/privacy including a reference to Epizontech.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 16 of 54




48.    On information and belief, in 2019, Gabor Smatko and Mobilityless, LLC

filed debt collection lawsuits against at least eight out of state residents, all of whom

were sent the wrong and/or defective goods by Mr. Smatko and Mobilityless, LLC

and were unable to return the goods or otherwise obtain refunds from Molityless,

LLC.


                 FACTS SPECIFIC TO BARBARA SWENSON

49.    Barbara Swenson is a senior citizen residing in Salt Lake City, Utah.

50.    On or about August 27, 2019 Ms. Swenson purchased an electric tricycle and

upgraded lithium battery from mobility4less.com.

51.    At the time of the transaction Ms. Swenson was 84 years old and decided to

make the purchase after recognizing the aging process was impacting her ability to

regularly ride her non-motorized bike. The electric tricycle offered a way to remain

active outdoors for the foreseeable future.

52.    Ms. Swenson paid $1,618.50 by credit card which was processed by paypal

through mobility4less.com.

53.    On or about August 29, 2019 Ms. Swenson received an email from

support@mobility4less.com.

54.    The email address support@mobility4less.com is operated by and/or

controlled by Gabor Smatko.

55.    The email foreshadowed that a defective and damaged tricycle would be
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 17 of 54




delivered to Ms. Sweson. The email states in part:




56.   On information and belief, the August 29 email sent to Ms. Swenson is a form

email sent by mobility4less.com to substantially all its customers.

57.   Instructions within the August 29 email contradict the information published

on mobility4less.com/policy and are designed to confuse the consumer, as well as to

create a circumstance where mobility4less.com can refuse to accept returns under its

website policy.

58.   On or about September 9, 2019 the tricycle was delivered to Ms. Swenson’s

home. At the time of delivery, the box was crushed and the electric tricycle severely

damaged.

59.   The delivery driver used a forklift to move the box and accompanying pallet

into Ms. Swenson’s garage.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 18 of 54




60.   Following the email instructions, Ms. Swenson accepted delivery and noted

the damage on the delivery manifesto.

61.   At the time of delivery, Ms. Swenson took photographs of the box and tricycle

in the presence of the delivery person.

62.   The photos taken at the time the tricycle was first inspected show that it was

delivered with scratches, dents, bends in the frame, a broken charging cable and with

a shattered battery case holding four small lead acid batteries instead of the upgraded

lithium battery Ms. Swenson purchased.

63.   Ms. Swenson contacted mobility4less.com and did not receive a response for

more than a week and claimed to temporarily close the business for ten days during

September 2019. The closure overlapped with the delivery of the tricycle and return

period.

64.   Ms. Swenson was worried that because mobility4less.com was not responding

to her, the period for returning the tricycle might expire.

65.   Believing she was dealing with a legitimate and honest business; Ms.

Swenson then successfully spoke with the “parts” department of mobility4less.com.

66.   The representative from the parts department agreed to ship Ms. Swenson a

working battery charging box for the tricycle, but required her to pay $80 even

though the bike was delivered with a defective battery and case.

67.   Mobility4less.com also told Ms. Swenson it could not take payment for the
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 19 of 54




battery by credit card through the paypal interface. Instead, mobility4less.com

required Ms. Swenson to provide a scanned copy of a personal check marked

“VOID” and was told mobility4less.com would then draw funds directly from Ms.

Swenson’s bank account.

68.   Ms. Swenson followed the instructions of mobility4less.com and provided a

personal check marked “VOID.”

69.   Acting through Mobility4less.com, Gabor Smatko then created a forged

personal check in Ms. Swenson’s name. The check miss spelled Salt Lake City as

“SALT ALKE CITY.”

70.   The forged check was in the amount of $124.20, not $80.

71.   A copy of the check follows:




72.   Acting through Mobility4less.com, Gabor Smatko claimed the battery was

shipped to Ms. Swenson. No battery was ever received by Ms. Swenson.
         Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 20 of 54




73.   Upon checking her backing records and discovering the attempt by

mobility4less.com to withdraw $124.20, Ms. Swenson immediately contacted her

financial institution and incurred expenses to place a stop payment on the forged

check.

74.   Then, Ms. Swenson immediately resumed attempts to return the tricycle.

75.   At this time, Ms. Swenson was contacted by Paypal, regarding her interactions

with Mobility4less.com.

76.   On information and belief, Paypal had received several complaints and

disputes from victims who purchased goods from Mobilityless, LLC through the

Paypal interface and Paypal opened an independent investigation.

77.   Paypal’s inquiry resulted in an investigation and refund to Ms. Swenson for

the purchase price of the tricycle.

78.   Then, on September 25, 2019, acting through Mobility4less.com, Gabor

Smatko sent Ms. Swenson an email stating the following:
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 21 of 54




79.   The threat of pursuing a lawsuit against Ms. Swenson more than 2,000 miles

from her home in a state where she has no residence or other meaningful connection

was unconscionable and caused significant stress and fear for Ms. Swenson

80.   The threat of arrest by Defendants was unconscionable and caused significant

fear and stress for Ms. Swenson.

81.   Following the instruction of mobility4less.com through Gabor Smatko, Ms.

Swenson took action to ship the damaged tricycle back to Mobility4less.com in the

original condition using the original packaging.

82.   Mobility4less.com instructed Ms. Swenson to ship the tricycle to Wallingford

Connecticut, the town where Gabor Smatko resided in 2019.
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 22 of 54




83.   Gabor Smatko engaged in business conduct individually and through

Mobilityless, LLC that is prohibited by the Consent Order with the State of

Connecticut.

84.   Ms. Swenson paid $521.40 out of pocket to ship the tricycle with United

Parcel Service to Mobility.

85.   On October 1, 2019 the tricycle arrived at the address provided by Gabor

Smatko of mobility4less.com and they refused to accept the delivery. That same

day, using the email address support@mobility4less.com, Gabor Smatko sent an

email to Ms. Swenson stating:




86.   The continued demands from Gabor Smatko made through Mobility4less.com

that Ms. Swenson provide a check against which funds could be drawn from her

bank account was an unconscionable business practice.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 23 of 54




87.   Gabor Smatko and Mobilityless, LLC filed a debt collection lawsuit before

against Ms. Swenson on October 1, 2019 in the Springfield Massachusetts District

Court Small Claims Session, falsely alleging:




88.   Allegations within the debt collection complaint were made willfully false.

89.   On or about December 17, 2019, the debt collection lawsuit was dismissed for

lack of jurisdiction.



                        FACTS SPECIFIC TO GERALD SHEARON

90.   Gerald Shearon is a disabled individual with limited mobility, residing in

Tallahassee Florida.

91.   On or about July, 4, 2019 Mr. Shearon purchased an electric tricycle from the

Defendants through the website mobility4less.com.

92.   Four days later on July 8, 2019 Gabor Smatko through Mobilityless, LLC,

sent an email to Mr. Shearon confirming the purchase. The email shows that Mr.

Shearon purchased additional upgrades:
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 24 of 54




93.   The July 8 email further states:




94.   The claim that the “tricycle went under testing” is false.

95.   On or about July 8 2019, Gabor Smatko acting through Mobilityless, LLC

sent Mr. Shearon the same email it sent to Ms. Swenson stating:
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 25 of 54




96.   The physically disabled Mr. Shearon was surprised to receive the tricycle in

need of assembly. This was not disclosed clearly at the time of purchase on the

Mobilityless, LLC website.

97.   After complaining about the assembly issue by email, Gabor Smatko through

Mobilityless, LLC, responded in writing on July 15, 2019 instructing Mr. Shearon

that Mobilityless, LLC maintains the following “policy:”




98.   Following the instruction of Gabor Smatko and Mobilityless, LLC, Mr.

Shearon located a local business, University Cycles of Tallahassee, to professionally

build the tricycle.

99.   University Cycles of Tallahassee notified Mr. Shearon that the tricycle was

delivered with the wrong parts for key functions including the battery casing, bracket

for attaching the battery casing to the bike, and the shipment came with the wrong

steering components..

100. Mr. Shearon did not receive the upgraded parts he paid for.

101. On or about July 18, Mr. Shearon notified Mobilityless, LLC by email of the

problem.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 26 of 54




102. On July 19, 2019, Gabor Smatko through Mobilityless, LLC, told Mr. Shearon

to return the disputed part to Mobility at an address in Wallingford Connecticut. Mr.

Shearon would have to do so at his own expense. The email further stated:




103. This meant, that Mr. Shearon would be stuck with an inoperable tricycle for

as long as it took Mobilityless, LLC to rectify the problem, if it did so at all. More

likely, Mr. Shearon would be subjected to an unconscionable fee charged by

Mobility, LLC for restocking or replacing the item.

104. Over the next several days Mr. Shearon and local bike shop tried to get

Mobilityless, LLC to send him the correct part without having to go through the

lengthy and uncertain process proposed by the business.

105. Gabor Smatko through Mobilityless, LLC, eventually provided a shipping

label to the bike shop for the defective parts to be sent back to Connecticut.

106. Gabor Smatko through Mobilityless, LLC claimed not to receive the package

shipped using its own label.

107. Mobilityless, LLC refused to assist in correcting its error.

108. Mobilityless, LLC never replaced the defective bike part and refused to accept

a return of the tricycle.

109. Mobilityless, LLC has Mr. Shearon’s $3,223.50 and has been paid in full.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 27 of 54




110. Gabor Smatko and Mobilityless, LLC then offered to replace the parts under

a “warranty” if Mr. Shearon sent a copy of a personal check to Mobilityless, LLC.

111. On information and belief, Mr. Smatko acting through Mobilityless, LLC,

intended to draw funds from Mr. Shearon’s account using a forged check.

112. Mr. Shearon did not provide the requested check.

113. Then, Gabor Smatko and Mobilityless, LLC filed a debt collection lawsuit

before against Mr. Shearon on September 20, 2019 in the Springfield Massachusetts

District Court Small Claims Session, falsely alleging:




114. On or about December 18, 2019, the frivolous lawsuit was dismissed for lack

of jurisdiction.

115. Mr. Shearon is one of multiple out of state residents sued by Mobilityless,

LLC in Springfield Massachusetts to collect money where no debt is owed and

Mobilityless, LLC was paid in full despite delivering the wrong product or a

defective product.



  OVER THE COURSE OF SEVERAL YEARS, DEFENDANTS HAVE
 TAKEN SIGNIFICANT AND UNLAWFUL STEPS IN AN EFFORT TO
SHILED THEMSELVES FROM LIABILITY WHILE COMMITING ACTS
         IN VIOLATION OF STATE AND FEDERAL LAW
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 28 of 54




116. Gabor Smatko, with the assistance of Monica Smatko, formed Mobilityless,

LLC in Massachusetts to evade the jurisdictional reach of the Attorney General of

Connecticut.

117. In 2002 Gabor Smatko and Monica Smatko purchased a home located at 6

Whiffle Tree Road, Wallingford Connecticut.

118. Defendants resided in the Wallingford, Connecticut home.

119. In 2007, after the Connecticut Attorney General filed its lawsuit against Gabor

Smatko and Monica, LLC, Gabor Smatko executed a quit claim deed to Monica

Smatko that resulted in Gabor Smatko being removed from the deed.

120. This lawsuit was filed on December 23, 2019.

121. On January 28, 2020, Monica Smatko transferred ownership of the

Wallingford, Connecticut home to her son Kevin Smatko through execution of a

Quit Claim Deed.

122. On or about March 3, 2020, Kevin Smatko formed a sole member Connecticut

business Tree Union LLC.

123. In or around March 2020, Kevin Smatko transferred ownership of the

Wallingford Connecticut home to Tree Union LLC through execution of a Quit

Claim Deed.

124. A primary purpose of transferring the home in Wallingford, Connecticut from

Gabor Smatko to Monica Smatko, to Kevin Smatko and subsequently to Tree Union
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 29 of 54




LLC, was an attempt to shield the asset from reach of Plaintiffs as a result of the

unlawful and wrongful conduct of the Defendants.

125. In July 2019, Gabor Smatko purchased real property at 9236 N Powderhorn

Drive, Fountain Hills Arizona. Gabor Smatko was the only person on the deed at the

time of purchase2.

126. Gabor Smatko obtained a mortgage loan secured by the 3,500 square foot

Fountain Hills property in the amount of $937,500.00 and the property is estimated

to have a market value exceeding $1,200,000.

127. Gabor Smatko then executed a warranty deed designating the Fountain Hills

home as community property, adding Monica Smatko to the deed.

128. On or about November 21, 2019 Gabor Smatko and Mobilityless, LLC

received a demand letter pursuant to the Massachusetts Consumer Protection Act

M.G.L. c. 93A outlining conduct set forth in this Complaint and making a clear claim

for relief.

129. On December 26, 2019 after this lawsuit was filed, Gabor Smatko executed a

warranty deed transferring ownership of the Fountain Hills property exclusively to

Monica Smatko.

130. On or about January 27, 2020, Monica Smatko formed a single member



2
 Mr. Smatko obtained an adjacent parcel of land under a separate deed and the
subsequent transfers described herein apply to both parcels.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 30 of 54




business Fountainmoons, LLC registered in Arizona.

131. On or about February 2, 2020, Monica Smatko executed a warranty deed

transferring ownership of the Fountain Hills property to Fountainmoons, LLC.

132. A primary purpose of transferring the home in Fountain Hills, Arizona from

Gabor Smatko to Monica Smatko, Fountainmoons LLC, was an attempt to shield the

asset from reach of Plaintiffs as a result of the unlawful and wrongful conduct of the

Defendants.

133. On information and belief, Defendants have not notified the mortgage lender

that ownership of the Fountain Hills, Arizona home has been transferred to

Fountainmoons LLC.

134. Acting on behalf of Mobilityless, LLC, Gabor Smatko filed the corporate

registration for the business.

           a. In 2018, Gabor Smatko and Mobilityless, LLC falsely identified the

              name and address of the company’s resident agent as Incorp Services,

              Inc. located at 10 Milk Street, Suite 1055, Boston, MA.

           b. In reality, neither Gabor Smatko nor Mobilityless, LLC ever

              communicated with Incorp Services, Inc. or otherwise retained them

              as agent of Mobilityless, LLC.

           c. In January 2020, Gabor Smatko and Mobilityless, LLC filed a change

              of resident agent with the Secretary of the Commonwealth of
          Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 31 of 54




                Massachusetts, Corporations Division.

             d. The January 2020 filing changed the designated agent to Chris

                Sullivan at 25 George Street, Springfield, Massachusetts.

             e. There is no Chris Sullivan located at 25 George Street, Springfield,

                Massachusetts and the filing was made falsely.

             f. On at least three occasions prior to the First Amended Complaint, mail

                sent to Mobilityless, LLC care of Chris Sullivan, was returned

                undeliverable.

             g. The designation of Chris Sullivan at 25 George Street as the corporate

                designee of Mobilityless, LLC was made at the direction of Gabor

                Smatko with the purpose of obtaining Chris Sullivan’s assistance to

                evade state officials and the victims of Defendants.

135. As set forth in the Court’s Order and Opinion dated May 12, 2020 at ECF

Document 10, there is substantial evidence the Defendants actively took steps to

evade service of the Summons and Complaint and while doing so, took steps to move

assets.



                                 CLASS ALLEGATIONS

136. Plaintiff brings claims, pursuant to the Federal Rules of Civil Procedure

(hereinafter “FRCP”) Rule 23, individually and on behalf of the following consumer
         Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 32 of 54




class.

137. The Class consists of: a) All consumers b) who made purchases from

mobility4less.com during the calendar years of 2018-2019 c) received goods that did

not match the order, were damaged or otherwise defective d) and Mobilityless, LLC

would not accept a return of the item or voluntarily refund the purchase price.

138. The identities of all class members are readily ascertainable from the sales and

transaction records of Defendants.

139. As of commencement of this litigation, Plaintiffs are aware of one or more

likely class members in Missouri, Utah, Washington, New Jersey, California,

Florida, and Montana.

140. Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors, and employees of the Defendant and their respective

immediate families, and legal counsel for all parties to this action and all members

of their immediate families.

141. There are questions of law and fact common to the Plaintiff Class, which

common issues predominate over any issues involving only individual class

members. The principal issue is whether the Defendants engaged in unlawful

conduct through advertisements on their website, and the sale of defective goods.

142. The Plaintiffs’ claims are typical of the class members, as all are based upon

the same facts and legal theories.
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 33 of 54




143. The Plaintiffs will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiffs have retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither

the Plaintiffs nor Plaintiffs’ attorneys have any interests, which might cause them

not to vigorously pursue this action.

144. This action has been brought, and may properly be maintained, as a class

action pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure

because there is a well-defined community interest in the litigation:

     (a)     Numerosity: The Plaintiffs are informed and believe, and on that basis

      alleges, that the Plaintiff Class defined above is so numerous that joinder of

      all members would be impractical.

     (b)     Common Questions Predominate: Common questions of law and fact

      exist as to all members of the Plaintiff Class and those questions predominate

      over any questions or issues involving only individual class members.

     (c)    Typicality: The Plaintiffs’ claims are typical of the claims of the class

            members. The Plaintiffs and all members of the Plaintiff Class have

            claims arising out of the Defendant’s common uniform course of

            conduct complained of herein.

     (d)    Adequacy: The Plaintiffs will fairly and adequately protect the interests

            of the class members insofar as Plaintiffs have no interests that are
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 34 of 54




            averse to the absent class members. The Plaintiffs are committed to

            vigorously litigating this matter. Plaintiff has also retained counsel

            experienced in handling consumer lawsuits, complex legal issues, and

            class actions. Neither the Plaintiff nor Plaintiff’s counsel have any

            interests which might cause them not to vigorously pursue the instant

            class action lawsuit.

     (e)    Superiority: A class action is superior to the other available means for

            the fair and efficient adjudication of this controversy because individual

            joinder of all members would be impracticable. Class action treatment

            will permit a large number of similarly situated persons to prosecute

            their common claims in a single forum efficiently and without

            unnecessary duplication of effort and expense that individual actions

            would engender.

145. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that the questions of law and fact common to

members of the Plaintiff Class predominate over any questions affecting an

individual member, and a class action is superior to other available methods for the

fair and efficient adjudication of the controversy.

146. Depending on the outcome of further investigation and discovery, Plaintiffs

may, at the time of class certification motion, seek to certify a class(es) only as to
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 35 of 54




particular issues pursuant to Fed. R. Civ. P. 23(c)(4).



                              CAUSES OF ACTION

                          COUNT I
 VIOLATION OF THE MASSACHUSETTS CONSUMER PROTECTION
                   ACT M.G.L. c. 93A et seq.
               (Gabor Smatko, Mobilityless, LLC)

147. Plaintiffs repeat, reiterate, and incorporate the allegations contained in the

paragraphs above herein with the same force and effect as if the same were set forth

at length herein.

148. The Massachusetts Consumer Protection Act M.G.L. c93A §2 renders

“[u]nfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce” to be “declared unlawful.”

149. As the sole member and owner of Mobilityless, LLC, all actions of the

company were directly conducted by or at the direction of Gabor Smatko. Under

the Massachusetts Consumer Protection Act, Mr. Smatko is liable for the conduct

of Mobilityless, LLC.

150. Defendants Gabor Smatko and Mobilityless, LLC engaged in unfair and

deceptive acts or practices in violation of the Massachusetts Consumer Protection

Act including but not limited to the following:

           a. Defendants failed to publish a clear return and/or refund policy in a

              manner that could be readily read and understood by the customer.
Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 36 of 54




   b. Defendants failed to honor its warranty agreements.

   c. Defendants engaged in “Bait and Switch” advertising whereby they

      advertised goods on the website and a different good of lesser value to

      the customer.

   d. Defendants falsely advertise having live representatives by phone. Not

      a single victim was able to speak with a live representative of the

      company.

   e. Defendants engaged in false advertising as defined by and in violation

      of 940 C.M.R. 302.

   f. Defendants made deceptive advertising guarantees as defined by and

      in violation of 940 C.M.R 3.03.

   g. Defendants engaged in acts or practices utilizing deceptive pricing as

      defined by and in violation of 940 C.M.R. 3.04.

   h. Defendants made general misrepresentations as defined by and in

      violation of 940 C.M.R. 3.05.

   i. Defendants engaged in unfair or deceptive acts or practices in violation

      of 940 C.M.R. 3.13 by charging consumers an incorrect price for an

      item offered for sale, and by using deceptive pricing as defined by the

      regulation.

   j. Defendants engaged in unfair and deceptive trade practices as defined
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 37 of 54




                 by 940 C.M.R. 3.13(4) by misrepresenting the seller’s refund, return

                 and/or cancellation policy, by failing to perform under a published

                 policy, and/or by failing to clearly and conspicuously disclose the

                 seller’s refund return or cancellation policy.

              k. Defendants engaged in unfair and deceptive trade practices as defined

                 by and in violation of 940 C.M.R. 3.15 by engaging in the substitution

                 of products and by failing to deliver purchased goods.

              l. Defendants engaged in unlawful attempts to collect alleged debts

                 incurred for personal, family, or household purposes where no money

                 was owed. This violated M.G.L. 93A§49.

151. On November 21, 2019 Defendants received by certified mail a written

demand for relief, identifying Ms. Swenson and the class she seeks to represent, and

reasonably describing the unfair and deceptive acts or practices relied upon and

injuries suffered.

152. Defendants have failed to make a reasonable settlement offer in writing to

resolve the dispute and are thereby deemed to have refused the Plaintiff’s demand

for relief.

153. All the Defendant’s unfair and deceptive practices were willful and knowing

within the meaning of M.G.L. c. 93A.

154. As a result of the defendant’s conduct in violation of the Massachusetts
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 38 of 54




Consumer Protection Act, Plaintiffs and all similarly situated individuals victimized

by defendant’s conduct are entitled to all relief afforded under the statute including

but not limited to actual damages, statutory damages, trebled damages, injunctive

relief, costs and attorney’s fees.

                                     COUNT II

                                   FRAUD
                        (Gabor Smatko, Mobilityless, LLC)

155. Plaintiffs repeat, reiterate and incorporate the allegations contained in the

paragraphs above herein with the same force and effect as if the same were set forth

at length herein.

156. Through the website mobility4less.com, Gabor Smatko and Mobilityless,

LLC made one or more false representations of material fact with knowledge of the

falsity for the purpose of inducing the Plaintiff and similarly situated persons to act.

157. The Plaintiffs and similarly situated persons relied upon the representations

of Gabor Smatko and Mobilityless, LLC.

158. Reliance by the Plaintiffs and similarly situated persons was reasonable under

the circumstances.

159. The Plaintiffs and similarly situated persons were harmed as a result of the

reasonable reliance upon Gabor Smatko and Mobilityless, LLC’s materially false

statements.

160. As a result of the defendant’s false representations causing damage, Plaintiffs
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 39 of 54




and all similarly situated individuals victimized by defendant’s conduct are entitled

to all relief afforded under law including but not limited to actual damages, punitive

damages, costs and attorney’s fees.

                                      COUNT III

                              CONSPIRACY
              (Gabor Smatko, Mobilityless, LLC, Monica Smatko)

161. Plaintiffs repeat, reiterate and incorporate the allegations contained in the

paragraphs above herein with the same force and effect as if the same were set forth

at length herein.

162. Monica Smatko and Gabor Smatko are married.

163. On information and belief, Monica Smatko contributed to the business

operations of Mobilityless, LLC.

164. On information and belief, Monica Smatko’s contributions included assisting

in record keeping, ordering goods, fulfilling orders, shipping goods, developing

website content, communicating with customers, and assisting in the prosecution of

small claims lawsuits against the victims of Mobilityless, LLC.

165. On information and belief, Monica Smatko and Gabor Smatko discussed

substantially all aspects of the business operations of Mobilityless, LLC.

166. Monica Smatko was aware of the Consent Order entered into with the State

of Connecticut and was made party to the Order by agreeing to pledge her interest

in the Wallingford, Connecticut family home as collateral under the Order.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 40 of 54




167. Following the Consent Order with the State of Connecticut, Gabor Smatko

and Monica Smatko entered into a common design or agreement to form one or more

businesses in the Commonwealth of Massachusetts at least in part, to conduct

unlawful conduct outside the jurisdictional reach of the Connecticut Attorney

General.

168. The conspiracy is further evidenced by the Quit Claim deed executed by

Gabor Smatko to Monica Smatko of the marital property during the time that the

Connecticut Attorney General was suing Gabor Smatko and his prior company

Monica, LLC.

169. Each co-conspirator assisted in and contributed to the wrongful conduct

causing injury to the Plaintiffs and similarly situated persons.

170. As a result of the Defendants’ conduct, Plaintiffs and all similarly situated

individuals victimized by defendant’s conduct are entitled to recovery damages

jointly and severally from the co-conspirators.



                                     COUNT IV

                    UNIFORM FRAUDULENT TRANSFER ACT
                         (Gabor Smatko, Monica Smatko)

171. Plaintiffs repeat, reiterate and incorporate the allegations contained within the

paragraphs above herein with the same force and effect as if the same were set forth

at length herein.
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 41 of 54




172. Plaintiffs are creditors as defined by M.G.L. ch. 109A §2 of the Uniform

Fraudulent Transfer Act.

173. Gabor Smatko and Monica Smatko are debtors as defined by M.G.L. ch 109A

§2 of the Uniform Fraudulent Transfer Act.

174. Monica Smatko is also an insider as defined by M.G.L. ch 109A §2 of the

Uniform Fraudulent Transfer Act.

175. Kevin Smatko and his company Tree Union LLC are insiders as defined by

M.G.L. ch 109A §2 of the Uniform Fraudulent Transfer Act.

176. In 2002 Gabor Smatko and Monica Smatko purchased real property located

at 6 Whiffle Tree Road, Wallingford, CT 06495.

177. At the time the home was purchased, only Gabor Smatko was on the deed.

178. In 2006 the State of Connecticut filed a lawsuit against Monica LLC d/b/a

Omegastores.com and Gabor Smatko.

179. In 2007, Gabor Smatko executed a Quit Claim Deed transferring ownership

of the Wallingford, CT home to Monica Smatko.

180. On November 10, 2010 the State of Connecticut entered into a Stipulated

Judgment with Monica, LLC d/b/a Omegastores.com, Gabor Smatko and Monica

Smatko pledging the Wallingford, CT home as collateral in the event the substantive

relief agreed upon in the Consent Agreement was not followed.
          Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 42 of 54




181. As evidenced by virtue of the November 10, 2010 Stipulated Judgment,

Monica Smatko was aware of the wrongful conduct and agreed to risk financial

responsibility for the wrongdoing of Gabor Smatko.

182. Gabor Smatko and Monica LLC d/b/a Omegastores.com failed to comply with

the Stipulated Judgment and in 2014 the State of Connecticut filed for post judgment

relief.

183. In February 2015, Gabor Smatko and Monica LLC d/b/a entered into a

Stipulated Post-Judgment Order including monetary and injunctive relief.

184. Monica and Gabor Smatko conspired to evade the Connecticut Stipulated

Judgment and Stipulated Post-Judgment Orders by forming a Mobilityless, LLC in

Massachusetts and by later moving assets in an attempt to insulate themselves from

liability while continuing to engage in the same illegal conduct.

185. In or about July 2019, Gabor Smatko purchased real property at 9236 N

Powderhorn Drive, Fountain Hills Arizona. Gabor Smatko was the only person on

the deed at the time of purchase3.

186. On information and belief, Gabor Smatko used proceeds of the unlawful

conduct of Mobilityless, LLC to purchase the Fountain Hills home.




3
 Mr. Smatko obtained an adjacent parcel of land under a separate deed and the
subsequent transfers described herein apply to both parcels.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 43 of 54




187. Gabor Smatko obtained a mortgage loan secured by the Fountain Hills

property in the amount of $937,500.00 and the property is estimated to have a market

value in excess of $1,200,000.00.

188. Thereafter, Gabor Smatko a warranty deed designating the Fountain Hills

home as community property, adding Monica Smatko to the deed.

189. On or about November 21, 2019, Gabor Smatko and Mobilityless, LLC

received a demand letter pursuant to the Massachusetts Consumer Protection Act

M.G.L. c. 93A outlining conduct set forth in this complaint and making clear a claim

for relief.

190. On December 23, 2019, Plaintiffs commenced this lawsuit with the filing of

the complaint.

191. On or about December 26, 2019 Gabor Smatko executed a warranty deed

transferring ownership of the Fountain Hills property exclusively to Monica Smatko.

192. In January 2020, Gabor Smatko and Monica Smatko were aware of the

lawsuit.

193. On January 27, 2020, Monica Smatko formed a single member business

Fountainmoons, LLC, registered in Arizona.

194. On or about February 2, 2020 Monica Smatko executed a warranty deed

transferring ownership of the Fountain Hills property to Fountainmoons, LLC.
        Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 44 of 54




195. On information and belief, the only asset owned by Fountainmoons, LLC is

the Fountain Hills property.

196. On information and belief, Fountainmoons, LLC was formed for the purpose

of shielding Gabor and Monica Smatko from creditors including the Plaintiffs.

197. On January 28, 2020, Monica Smatko transferred ownership of the

Wallingford Connecticut home to her son Kevin Smatko through execution of a Quit

Claim Deed.

198. On information and belief, the Wallingford Connecticut home was transferred

to Kevin Smatko for the purpose of shielding the home from the creditors of Gabor

and Monica Smatko including the Plaintiffs.

199. On or about March 3, 2020 Kevin Smatko formed Tree Union LLC, a sole

member Connecticut business.

200. In or around March 2020, Kevin Smatko transferred ownership of the

Wallingford Connecticut home to Tree Union LLC through execution of a Quitclaim

Deed.

201. On information and belief, Tree Union, LLC was formed for the purpose of

shielding the home from the creditors of Gabor and Monica Smatko, including

Plaintiffs.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 45 of 54




202. On information and belief, Kevin Smatko formed Tree Union, LLC and

transferred the Wallingford Connecticut property to the business under the guidance

of Gabor and/or Monica Smatko.

203. Transfers of the Wallingford Connecticut and Fountain Hills Arizona

properties were made to insiders.

204. Following the transfer of the Wallingord Connecticut and Fountain Hills

Arizona properties to corporate entities, Gabor and/or Monica Smatko retained

control of the properties.

205. Prior to the transfer of the properties to corporate entities, Gabor and Monica

Smatko had been sued or threatened with suit by the Plaintiff creditors.

206. The transfer of the Wallingford Connecticut and Fountain Hills Arizona

Properties were done to conceal, shield, and/or remove assets.

207. The transfer of the Wallingford Connecticut and Fountain Hills Arizona

properties were not the result of exchanged consideration reasonably equivalent to

the value of the transferred assets.

208. The transfer of the Wallingford Connecticut and Fountain Hills Arizona

properties occurred shortly before or after the debts in question were incurred.

209. The transfer of the Wallingford Connecticut and Fountain Hills Arizona

properties consisted of substantially all the assets of Monica and Gabor Smatko.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 46 of 54




210. The transfers of the Wallingford Connecticut and Fountain Hills Arizona

properties were made without receipt of reasonably equivalent value, and left Gabor

and Monica Smatko with unreasonably small assets in relation to the ongoing

business conduct they were conducting in connection with Mobilityless, LLC.

211. The transfer of the Wallingford Connecticut and Fountain Hills Arizona

properties were made with the intent to hinder, delay, or defraud the Plaintiff

creditors.

212. As a result of the property transfers, Gabor and Monica Smatko are likely to

have become personally insolvent.

213. Transfer of the Wallingford Connecticut and Fountain Hills Arizona

properties were fraudulent

214. As a result of the wrongful conduct, Plaintiffs are entitled to all relief afforded

under M.G.L. ch 109A §8 including but not limited to avoidance of the unlawful

transfers to satisfy the creditors’ claims, and injunctive relief against further

disposition of the property and/or appointment of a receiver.

                                     COUNT IV

 RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
               (Gabor Smatko, Monica Smatko)

215. Plaintiffs repeat, reiterate, and incorporate the allegations contained within the

paragraphs above herein with the same force and effect as if the same were set forth

at length herein.
        Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 47 of 54




216. Gabor Smatko is a person as defined by 18 U.S.C. §1961 and at all relevant

times has been capable of holding a legal or beneficial interest in property.

217. Mobilityless, LLC is an enterprise as defined by 18 U.S.C. §1961 as a legal

corporate entity.

218. Monica Smatko is a person as defined by 18 U.S.C. §1961.

219. Chris Sullivan is a person as defined by 18 U.S.C. s1961.

220. Each Plaintiff is a person as defined by 18 U.S.C. §1961.

221. Mobilityless, LLC regularly engaged in interstate commerce including the

sale of goods through its website and the shipping of goods from Connecticut and/or

Massachusetts to other states in the continental United States including Florida and

Utah.

222. Gabor Smatko is the founder, owner, and operator of Mobilityless, LLC.

223. Gabor Smatko agreed to and did conduct and participate in the conduct of the

enterprise’s affairs through a pattern of racketeering activity and for the unlawful

purpose of intentionally defrauding the Plaintiffs.

224. Under the Racketeer Influence and Corruption Act a sole share holder in a

business is separate from the business enterprise for the purpose of the statute and is

liable where the individual’s conduct violates the statute.          Cedric Kushner

Promotions, Ltd v. King 533 U.S. 158 (2001).
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 48 of 54




225. Gabor Smatko engaged in conduct prohibited by 18 U.S.C. §1341 by

developing a scheme to defraud customers of the Mobilityless, LLC enterprise by

engaging in activity with the intent to defraud.

        a.   In the two years preceding this lawsuit, Gabor Smatko regularly

        advertised the sale of goods including new electric tricycles and bicycles on

        the website of Mobilityless, LLC.

        b.   Upon purchase of the goods, Gabor Smatko on behalf of the

        Mobilityless, LLC enterprise, hired private and/or commercial interstate

        carriers to transport the property to the victim customers.

        c.   In the two years prior to commencement of this lawsuit, Gabor Smatko

        knowingly shipped defective and/or damaged products to the victim

        customers in Missouri, Utah, Washington, New Jersey, California, Florida,

        and Montana.

        d.   Each customer victim relied upon representations of Defendant that

        they would be receiving new operational goods meeting the description

        advertised.

        e.   Gabor Smatko recruited and obtained assistance from other people

        including Monica Smatko and Chris Sullivan to conduct the unlawful

        racketeering conduct through a legitimate corporate enterprise.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 49 of 54




226. The specifics of two instances of the sale and shipment of goods to the

Plaintiffs is described in the factual allegations portion of the pleading.

227. The racketeering activity was committed with the intention of injuring the

Plaintiffs and other customer victims of Mobilityless, LLC by separating them from

their money, providing defective goods that did not comport with the items

advertised and purchased, and implementing formalized procedures within the

enterprise that made the possibility of a return or exchange of goods unlikely if not

impossible.

228. The Plaintiffs sustained monetary loss and/or injury to their property as a

direct result of the racketeering conduct involving the interstate shipping of goods

committed by the Defendants.

229. Gabor Smatko engaged in conduct violating 18 U.S.C. §1692(b) by

knowingly maintaining ownership or control of Mobilityless, LLC while the

enterprise engaged in racketeering conduct.

230. The racketeering conduct of Gabor Smatko was separate and apart from the

legitimate business operations of the enterprise Mobilityless, LLC.

231. The conduct of Gabor Smatko violated 18 U.S.C. §1962(c).

232. The conduct of Gabor Smatko violated 18 U.S.C.
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 50 of 54




233. Monica Smatko engaged in conduct violating 18 U.S.C. §1962(d) by

knowingly agreeing to facilitate and/or aid Gabor Smatko in the operation or

management of the enterprise.

       a.   On multiple occasions within two years prior to the commencement of

       this lawsuit, Monica Smatko assisted and/or accompanied Gabor Smatko in

       shipping goods to the customer victims in furtherance of the racketeering

       enterprise.

       b.   Monica Smatko assisted Gabor Smatko in the preparation for and

       pursuit of small claims lawsuits against victims of Mobilityless, LLC that

       included the filing of false claims and accusations which were sent out of

       state by mail to the victims.      Among other things, Monica Smatko

       specifically appeared in Court to assist Gabor Smatko on one or more

       occasion prior to the dismissal of the small claims lawsuits.

       c.   Monica Smatko had knowledge that Gabor Smatko was using

       Mobilityless, LLC to engage in unlawful conduct patterned after the

       predecessor business Monica, LLC d/b/a Omegastores.com.

       d.   Monica Smatko knowingly assisted in generating and/or benefited from

       the use or investment of proceeds generated through the racketeering

       conduct of Mobilityless, LLC and Gabor Smatko.
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 51 of 54




234. Chris Sullivan assisted Gabor Smatko of engaging in racketeering conduct

through the enterprise Mobilityless, LLC by and through the following unlawful

conduct:

           a. As corporate designee, at the direction of Gabor Smatko, Chris

             Sullivan agreed to ignore legal documents including notices from the

             Commonwealth       of   Massachusetts,    court   documents,     victim

             complaints, and legal service of process documents.

           b. By refusing legal documents at the direction of Gabor Smatko, Mr.

             Sullivan has assisted in prolonging the unlawful conduct of Gabor

             Smatko and Monica Smatko in the name of the legitimate business

             enterprise Mobilityless, LLC.

           c. Mr. Sullivan’s conduct has assisted and enabled Gabor Smatko and

             Monica Smatko to evade the victim customers of their conduct pursued

             in the name of the legitimate business enterprise Mobilityless, llc.

235. Gabor Smatko and Monica Smatko used proceeds of the racketeering conduct

to pay for the Fountain Hills Arizona home

236. The racketeering activity conducted by Gabor Smatko was a continuation of

conduct he knew was unlawful based upon his Consent Judgments with the Attorney

General of Connecticut.
       Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 52 of 54




237. As a direct and proximate result of the conduct of Gabor Smatko’s

racketeering activities and violations of 18 U.S.C. §1862(C), Plaintiffs have been

injured having suffered loss of money, property, and/or the diminution of value in

property.

238. As a direct and proximate result of the conduct of Monica Smatko’s

contribution to the racketeering scheme and violations of 18 U.S.C. §1862(C),

Plaintiffs have been injured having suffered loss of money, property and/or the

diminution of value in property.

239. As a result of the conduct of Gabor Smatko and Monica Smatko in violation

of RICO, Plaintiffs are entitled to all relief afforded under 18 U.S.C. §1964 including

but not limited to recovery of damages, trebled damages, reasonable attorney fees,

costs, and injunctive relief.



                         DEMAND FOR TRIAL BY JURY·


Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby request

a trial by jury on all issues so triable.



                                PRAYER FOR RELIEF


       WHEREFORE, Plaintiffs demand judgment against Defendants as follows:
      Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 53 of 54




             (a)   Declaring that this action is properly maintainable as a Class

Action and certifying Plaintiff as Class representative and Plaintiff’s Counsel, as

Class Counsel;

             (b)   Awarding Plaintiff and the Class statutory damages;


             (c)   Awarding Plaintiff and the Class actual damages;


             (d)   Awarding trebled damages;

             (d)   Awarding Plaintiff costs of this Action, including reasonable

attorneys’ fees and expenses;


             (e)   Awarding pre-judgment interest and post-judgment interest; and

             (f)   Awarding Plaintiff and the Class such other and further relief as

this Court may deem just and proper.




Dated: September 2, 2020                            By:    /s/ Adam Deutsch

                                                    Adam Deutsch, Esq.
                                                    BBO 569173
                                                    Northeast Law Group, LLC
                                                    P.O. Box 60717
                                                    Longmeadow, MA 01106
                                                    (413) 285-3646
                                                    (BBO-569173)
        Case 3:19-cv-30168-MGM Document 29 Filed 09/02/20 Page 54 of 54




                          CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic

Filing (“NEF”) and paper copies will be sent to non-registered participants on this

date.



Dated: September 2, 2020                             By:    /s/ Adam Deutsch

                                                     Adam Deutsch, Esq.
                                                     BBO 569173
                                                     Northeast Law Group, LLC
                                                     P.O. Box 60717
                                                     Longmeadow, MA 01106
                                                     (413) 285-3646
                                                     (BBO-569173)
